DETAILED ACTION
This action is responsive to the application filed 3/12/2020.
Claims 1-19 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because they are directed to software per se. The claims recite a Search Engine Optimization test tool implemented as software executed on a computer, and claims which are directed to software per se are not considered to be within one of the four categories of patent eligible subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-12 and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu, et al., U.S. PGPUB No. 2015/0248484 (“Yu”).
Yu teaches a system and method for content management systems. With regard to Claim 1, Yu teaches a search engine optimization (SEO) test tool for a web page authoring system operable to create a web page for publication, the web page authoring system and the SEO test tool being implemented as software executed on a computer, 
the web page authoring system being comprised of data elements having predetermined functions that conform to pre-defined rules established by the 
a plurality of tests to determine if at least predetermined ones of the data elements conform to the pre-defined rules and to identify conforming data elements that conform to the pre-defined rules and non-conforming data elements that do not conform to the pre-defined rules ([0127] describes that the system can determine whether or not data elements such as headers, tag, and software objects follow the SEO rules for those types of elements, as well as for links, meta-descriptions, keywords, and other page data elements); and 
an output to cause a display of at least some of the non-conforming data elements ([0128] describes that based on the analysis, the system can make recommendations related to one or more particular objects within the program code to optimize the code).
Claim 8 recites a test tool substantially the same as the test tool of Claim 1, which carries out the recited functions on a page both prior to and after publishing. [0124]-[0125] describe that pages can be accessed both at a CMS when unpublished, and at a URL after publishing. Therefore, Claim 8 is similarly rejected. Claim 14 recites a method carried out by the test tool of Claim 1, and is likewise rejected.

With regard to Claim 3, Yu teaches that the data elements include a meta description and the SEO test tool identifies the meta description in the web page that does not conform to the pre-defined rules. [0127] describes that SEO audit rules are applied to meta-descriptions.
Claim 9 recites a test tool substantially the same as the test tool of Claim 3, and is similarly rejected. Claim 15 recites a method carried out by the test tool of Claim 3, and is likewise rejected.
With regard to Claim 4, Yu teaches that the data elements include metadata tags, and the SEO test tool identifies, as a non-conforming data element, a metadata tag that includes a keyword. [0127] describes that tags as well as meta-descriptions which include keywords can be analyzed using SEO audit rules.
Claim 10 recites a test tool substantially the same as the test tool of Claim 3, and is similarly rejected. Claim 16 recites a method carried out by the test tool of Claim 3, and is likewise rejected.
With regard to Claim 5, Yu teaches that the data elements include html tags, and the SEO test tool identifies, as a non-conforming web page, a web page in which the html tags do not include any h2 tags. [0127] describes that the audit rules apply to tags in a webpage. Therefore, pages can be analyzed and found non-conforming where there are no h2 tags, as any page can be analyzed using the rules.
Claim 11 recites a test tool substantially the same as the test tool of Claim 5, and is similarly rejected. Claim 17 recites a method carried out by the test tool of Claim 5, and is likewise rejected.
With regard to Claim 6, Yu teaches at least one of the data elements includes a URL address and the SEO test tool identifies, as a non-conforming data element, a data element that 
 Claim 12 recites a test tool substantially the same as the test tool of Claim 6, and is similarly rejected. Claim 18 recites a method carried out by the test tool of Claim 6, and is likewise rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yu, in view of Lodico, et al., U.S. PGPUB No. 2011/0004850 (“Lodico”).
With regard to Claim 7, Yu, in view of Lodico teaches that the SEO test tool identifies the web page as non-conforming if a favicon tag is not included in any data element. Yu teaches at [0127] that an SEO test tool can analyze webpage code for conformance to SEO audit rules. Lodico teaches at [0040] that a webpage can be analyzed to determine if a favicon referenced therein resolves successfully.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Lodico with Yu. Lodico provides additional tools for providing useful analysis of webpages. Therefore, one of skill in the art would seek to combine Lodico with Yu, in order to provide an improved user experience by including a more thorough webpage analysis process.
Claim 13 recites a test tool substantially the same as the test tool of Claim 7, and is similarly rejected. Claim 19 recites a method carried out by the test tool of Claim 7, and is likewise rejected.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH D BLOOMQUIST whose telephone number is (571)270-7718. The examiner can normally be reached M-F, 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEITH D BLOOMQUIST/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        
1/26/2022